[Cite as State v. Lazazzera, 2013-Ohio-2547.]

                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


STATE OF OHIO,                                  )   CASE NO.     12 MA 170
                                                )
        PLAINTIFF-APPELLEE,                     )
                                                )
VS.                                             )   OPINION
                                                )
DAVID LAZAZZERA,                                )
                                                )
        DEFENDANT-APPELLANT.                    )


CHARACTER OF PROCEEDINGS:                           Criminal Appeal from Youngstown
                                                    Municipal Court, Case No. 12TRC1527.


JUDGMENT:                                           Affirmed.


APPEARANCES:
For Plaintiff-Appellee:                             Attorney Dana Lantz
                                                    Prosecuting Attorney
                                                    Attorney Kathleen Thompson
                                                    Assistant Prosecuting Attorney
                                                    26 South Phelps Street, 4th Floor
                                                    Youngstown, Ohio 44503

For Defendant-Appellant:                            Attorney Rhys Cartwright-Jones
                                                    42 North Phelps Street
                                                    Youngstown, Ohio 44503-1130


JUDGES:
Hon. Joseph J. Vukovich
Hon. Gene Donofrio
Hon. Cheryl L. Waite


                                                    Dated: June 17, 2013
[Cite as State v. Lazazzera, 2013-Ohio-2547.]
VUKOVICH, J.


        {¶1}     Defendant-appellant David Lazazzera appeals from his conviction and
sentence entered in Youngstown Municipal Court for operating a motor vehicle while
under the influence of drugs or alcohol in violation of R.C. 4511.19(A)(1)(a), a first
degree misdemeanor. Two issues are raised in this appeal. The first is whether the
trial court’s advisement regarding the effect of the no contest plea complied with
Traf.R. 10(D). The second issue is whether the 30 day sentence issued by the trial
court is disproportionate to other sentences that were ordered for the same crime.
        {¶2}     For the reasons expressed below, the trial court’s advisement on the
effect of the no contest plea did not substantially comply with Traf.R. 10(D). That
said, Lazazzera has failed to demonstrate prejudicial effect. Thus, we find that the
plea was validly entered and, as such, there is no basis to vacate the plea. As to
whether the sentence is disproportionate to other sentences issued for the same
crime, we find no merit with this argument. Therefore, the judgment of the trial court
is affirmed.
                                          Statement of Facts
        {¶3}     On May 26, 2012, at 12:52 a.m., Lazazzera was stopped for speeding
in the City of Youngstown. Upon advising Lazazzera of why he was being stopped,
Trooper Murphy noticed that Lazazzera’s eyes were glassy and bloodshot. He also
detected an odor of alcohol. Lazazzera admitted to the trooper that he had been
consuming wine. A breath test was performed on the Intoxilyzer 8000 and Lazazzera
blew a .082.
        {¶4}     As a result of the stop, Lazazzera was charged with speeding in
violation of R.C. 4511.21; operating a vehicle with a concentration of eight-
hundredths of one gram or more but less than seventeen-hundredths of one gram by
weight of alcohol per two hundred ten liters of the person’s breath in violation of R.C.
4511.19(A)(1)(d); and operating a vehicle while under the influence of alcohol or
drugs in violation of R.C. 4511.19(A)(1)(a).
        {¶5}     The state and Lazazzera reached a plea agreement; Lazazzera entered
a no contest plea to violating R.C. 4511.19(A)(1)(a) and the state dismissed the other
                                                                                         -2-

two charges. Also, despite having previous OVI (operating a vehicle while under the
influence) convictions, the state, in entering the plea agreement, agreed to amend
the charge to a first offense. Tr. 3.
       {¶6}       The trial court accepted the no contest plea, found Lazazzera guilty and
sentenced him to 30 days in jail, a $500 fine and suspended his license for three
years. 09/12/12 J.E. That same day, Lazazzera filed his notice of appeal and motion
to stay his sentence pending appeal. 09/12/12 Notice of Appeal and Motion. The
trial court granted the stay motion. 09/12/12 J.E.
                            First and Second Assignments of Error
       {¶7}       “The trial court erred in failing to advise Mr. Lazazzera of the effect of
his no contest plea.”
       {¶8}       “The trial court erred in failing to inform Mr. Lazazzera of the
constitutional rights he waived on entering his plea.”
       {¶9}       The first and second assignments of error, in conjunction with each
other, assert that the no contest plea was not knowingly entered.
       {¶10} Traf.R. 2(A) defines a “traffic case” as any proceeding, other than one
that results in a felony indictment, that involves one or more violations of law
governing the operation and use of vehicles. Thus, the case before us is considered
a traffic case.
       {¶11} Traf.R. 10 governs the pleas and the advisements that must be given
prior to accepting a plea in a traffic case. Here, we are dealing with a petty offense
since a violation of R.C. 4511.19(A)(1)(a), a first degree misdemeanor, has a
maximum confinement penalty of six months. Traf.R. 2(A)(D). Consequently, Traf.R.
10(D) governs the advisements that were required to be made in this case. That rule
provides:
                  In misdemeanor cases involving petty offenses, except those
       processed in a traffic violations bureau, the court may refuse to accept
       a plea of guilty or no contest and shall not accept such pleas without
       first informing the defendant of the effect of the plea of guilty, no
                                                                                     -3-

       contest, and not guilty. This information may be presented by general
       orientation or pronouncement.
               The counsel provisions of Criminal Rule 44(B), (C) and (D) apply
       to this subdivision.
Traf.R. 10(D).
       {¶12} The Ohio Supreme Court examined this rule and its requirements.
State v. Watkins, 99 Ohio St.3d 12, 2003-Ohio-2419, 788 N.E.2d 635. In that case,
the Court explained that the only advisement that is required under Traf.R. 10(D) is
the effect of the plea being entered. Or in other words, the trial court is not required
to advise the defendant of the constitutional and nonconstitutional rights he is waiving
by entering a plea:
               In felony cases, the Ohio and the United States Constitutions
       require that a defendant entering a guilty plea be “informed in a
       reasonable manner at the time of entering his guilty plea of his rights to
       a trial by jury and to confront his accusers, and his privilege against
       self-incrimination, and his right of compulsory process for obtaining
       witnesses on his behalf.” State v. Ballard (1981), 66 Ohio St.3d 473,
       378, 20 O.O.3d 397, 423 N.E.2d 115. Crim.R. 11(C) sets forth how a
       judge should explain those rights to a defendant. However, there are
       no such constitutionally mandated informational requirements for
       defendants charged with misdemeanors.          The protections that the
       Criminal Rules provide to felony defendants should not be read into the
       Ohio Traffic Rules, which deal only with misdemeanor offenses.
       Accordingly, we find that where a defendant charged with a petty
       misdemeanor traffic offense pleads guilty or no contest, the trial court
       complies with Traf.R. 10(D) by informing the defendant of the
       information contained in Traf.R. 10(B).
Id. at ¶ 28.
       {¶13} Therefore, since Lazazzera pled no contest, the trial court was only
required to advise him of the effect of the no contest plea that is contained in Traf.R.
                                                                                      -4-

10(B). State v. Jones, 116 Ohio St.3d 211, 2007-Ohio-6093, 877 N.E.2d 677, ¶ 20
(trial courts only are required to advised of the effect of specific plea being entered).
That provision provides:
       (B) Effect of guilty or no contest pleas
              With reference to the offense or offense to which the plea is
       entered:
              ***
              (2) The plea of no contest is not an admission of defendant’s
       guilt, but is an admission of the truth of the facts alleged in the
       complaint and such plea or admission shall not be used against the
       defendant in any subsequent civil or criminal proceedings.
Traf.R. 10(B)(2).
       {¶14} Traf.R. 10(B)(2) is identical to Crim.R. 11(B)(2), which discusses the
effect of a no contest plea in the criminal setting.          Thus, cases addressing
compliance with Crim.R. 11(B)(2) are applicable when discussing what advisements
Traf.R. 10(B)(2) requires. We have previously explained that there are three points
of information in Crim.R. 11(B)(2) that must be conveyed about the effect of a no
contest plea. State v. Dosch, 7th Dist. No. 08MA63, 2009-Ohio-6534, ¶ 12. First,
that it is not an admission of guilt. Id. Second, that it is an admission of the truth of
the facts alleged in the indictment, information, or complaint. Id. And, third, that the
plea cannot be used against the defendant in any subsequent civil or criminal
proceedings. Id.
       {¶15} The test used to determine whether an advisement on the effect of the
plea being entered was adequate is a substantial compliance standard. State v.
Griggs, 103 Ohio St.3d 85, 2004-Ohio-4415, 814 N.E.2d 51, ¶ 12.              Under this
standard, a slight deviation from the text of the rule is permissible as long as the
totality of the circumstances indicates that “the defendant subjectively understands
the implications of his plea and the rights he is waiving,” the plea may be upheld.
State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990).
                                                                                     -5-

      {¶16} When the trial court does not substantially comply in regard to a
nonconstitutional right, such as the effect of a no contest plea, reviewing courts must
determine whether the trial court partially complied or failed to comply with the
dictates of the rule in question. State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748,
893 N.E.2d 462, ¶ 32. If there is partial compliance, such as mentioning mandatory
postrelease control without explaining it, the plea is only to be vacated if the
defendant demonstrates a prejudicial effect. Id. The test for prejudice is “whether
the plea would have otherwise been made.” Id. quoting Nero at 108, 564 N.E.2d
474. However, if the trial court completely fails to comply with the rule, the plea must
be vacated; a showing of prejudice is not needed to be demonstrated in that
instance. Id. An example of complete failure to comply with the rule is failing to
mention postrelease control at all during the plea colloquy even though it is
applicable to the defendant. State v. Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509,
881 N.E.2d, 1224, ¶ 22. See also State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-
3748, 893 N.E.2d 462.
      {¶17} We now apply this test to the facts of this case. Here, the trial court
gave the following advisement concerning the effect of the no contest plea:
             THE COURT:        This plea form says that you are pleading no
      contest to the charge that I just reviewed with you. Did you sign this?
             MR. LAZAZZERA: Yes.
             THE COURT: You discussed it with your lawyer?
             MR. LAZAZZERA: Yes.
             THE COURT: If you are pleading no contest, you are saying that
      you are not contesting this charge so you are allowing me to find that
      you are guilty of it without going through a trial and being proven guilty.
      Do you understand you are giving up your right to have a trial?
             MR. LAZAZZERA: Yes.
             THE COURT: Do you have any question about that?
             MR. LAZAZZERA: No.
             THE COURT: Then to this charge how do you plead, sir?
                                                                                         -6-

               MR. LAZAZZERA: No contest.
Tr. 4.
         {¶18} This advisement does not substantially comply with Traf.R. 10(B)(2)
and (D) as it is not a slight deviation from the text of the rule. Specifically, this
advisement does not inform the defendant that the no contest plea is not an
admission of guilt or that the plea cannot be used against the defendant in any
subsequent civil or criminal proceedings, the first or third points of information
discussed in Dosch.
         {¶19} Thus, our analysis moves to whether or not this advisement partially
complies with the Traffic Rule or whether it is a complete failure to comply.
Lazazzera contends it is a complete failure to comply.
         {¶20} We disagree. This is not a situation where the trial court merely asked
the defendant what his plea was and did not attempt to inform the defendant of the
effect of the plea that was being entered. Thus, this case is not akin to Sarkozy
where the trial court did not even remotely mention the required advisement, i.e. in
that case postrelease control. Mentioning the requirement and giving an incomplete
advisement constitutes partial compliance. Here, the trial court did attempt to advise
on the effect of the no contest plea.        In fact, it appears from a reading of the
advisement that the trial court was attempting to inform Lazazzera that his no contest
plea is an admission of the facts and permits the trial court to find him guilty without
going through a trial. The advisement given indicates that Lazazzera is admitting the
truth of the facts and permitting the trial court to find him guilty without the opportunity
to present a defense. This expresses not only the second point of information
discussed in Dosch, but also the essence of a no contest plea “‘The essence of the
“no contest” plea, is that the accused cannot be heard in defense.’” State ex rel.
Stern v. Mascio, 75 Ohio St.3d 422, 424, 662 N.E.2d 370 (1996).               Accordingly,
considering the language of the advisement, we find that it constitutes partial
compliance with the rule.
         {¶21} Therefore, in order for the plea to be vacated, Lazazzera must show
prejudice. Clark, 2008-Ohio-3748 at ¶ 32.
                                                                                        -7-

       {¶22} Given the record in this case, we cannot find that the deficient
advisement prejudiced Lazazzera for three reasons.
       {¶23} First, Lazazzera fails to assert that he was prejudiced or to argue how
he was prejudiced. It is not the duty of this court to make appellant’s argument for
him. Thus, we will not find prejudice without an argument.
       {¶24} Second, even if he did argue he was prejudiced, it is difficult to find
prejudice considering the trial court’s advisement to Lazazzera. The primary goal in
giving the plea advisement is to ensure that the offender is aware of all potential
adverse effects of the plea.     As is shown above, Lazazzera was advised of the
negative effect of his no contest plea - that he could be found guilty without going
through a trial and without presenting a defense. The deficiency in the advisement is
the failure to advise Lazazzera of the beneficial effect of the plea - that it could not be
used against him in any subsequent civil or criminal proceeding. If a person is not
advised of a potential beneficial effect of the plea, it is difficult to imagine a scenario
where such a defendant in a traffic case sustains any prejudice for such a failure.
       {¶25} Lastly, regardless of the failure to argue prejudice, given the information
that was provided to Lazazzera during the plea colloquy, it is also difficult to conclude
that the plea would not have otherwise been entered. For instance, the trial court
asked whether Lazazzera discussed the no contest plea with his attorney. Lazazzera
responded that he did. Tr. 4. Lazazzera was also informed that the charge carried a
mandatory minimum three day jail term and that the maximum jail for the charge was
six months. Tr. 3; 09/12/12 Plea Agreement form. He was advised that he was
subject to a mandatory license suspension of six months to three years, that six
points would be assessed against his license, and that he faced up to five years of
community control. Tr. 3-4. Furthermore, the state indicated that part of the plea
agreement was a recommendation of a $500 fine as well as an understanding that
the “Court obviously can enhance the penalties.” Tr. 3.
       {¶26} Admittedly when reading through the plea colloquy, the transcript gives
the impression that Lazazzera did not believe he would receive a jail term or would
receive a suspended sentence:
                                                                                    -8-

             THE COURT: Sure, you do. If you didn’t think it was a joke, you
       wouldn’t have driven drunk for the third time in three years. Sir, you
       have got 30 days in jail that starts today. You know what, you are
       killing me, you are killing me. You actually expected to walk out of here
       today, you are killing me. You ought to consider yourself lucky that’s
       not 180 days.
             MR. LAZAZZERA: I guess I was just confused.
Tr. 7-8.
       {¶27} His statement that he was confused is not an indication that the plea
was not entered into knowingly. Rather, it is merely a statement that he did not think
he would get a jail sentence even though he was aware that it was a possibility.
       {¶28} Consequently, for all of the above stated reasons we do not find
prejudice. Therefore, even though the trial court’s advisement on the effect of the no
contest plea did not substantially comply with Traf.R. 10(B)(2) and (D), we are not
required to vacate the plea because Lazazzera has failed to show prejudice resulted
from the deficiency.
       {¶29} At this point, it is separately noted that under the second assignment of
error, Lazazzera starts to make an argument that in addition to being adequately
advised of the plea, the trial court should have also advised him of the constitutional
rights, i.e. right to trial, right to compulsory process, right to have state prove
elements of offense by proof beyond a reasonable doubt, right to cross-examine
witnesses against him, and right against self-incrimination, he was waiving by
entering a no contest plea. The Ohio Supreme Court’s decision in Watkins, which is
quoted above, clearly indicates that the trial court was not required to advise
Lazazzera of the constitutional rights prior to accepting the no contest plea. Watkins,
2003-Ohio-2419, ¶ 28. Therefore, any argument to the contrary fails.
       {¶30} In conclusion, the first and second assignments of error are meritless.
                              Third Assignment of Error
       {¶31} “The trial court abused its discretion in sentencing Mr. Lazazzera to 30
days local confinement.”
                                                                                      -9-

       {¶32} Lazazzera asserts that his sentence is disproportionate to sentences
imposed on other like offenses. In support of his argument he filed an appendix of 20
unpublished judgments from Youngstown Municipal Court. Lazazzera admits that he
did not raise this issue to the trial court and thus, he contends that we are to review
this argument under a plain error analysis.
       {¶33} Our sister district, when addressing a disproportionality argument,
explained the difficulty defendants have in making this type of argument and the
difficulty appellate courts have in reviewing this type of argument:
              We recognized that trial courts are limited in their ability to
       address the consistency mandate, and appellate courts are hampered
       in their review of this issue, by the lack of a reliable body of data upon
       which they can rely. State v. York, Champaign App. No. 2009–CA–03,
       2009-Ohio-6263, 2009 WL 4268577, ¶ 13.             Although a defendant
       cannot be expected to produce his or her own database to demonstrate
       the alleged inconsistency, the issue must at least be raised in the trial
       court and some evidence, however minimal, must be presented to the
       trial court to provide a starting point for analysis and to preserve the
       issue for appeal.
State v. Parker, 193 Ohio App. 3d 506, 2011-Ohio-1418, 952 N.E.2d 1159, ¶ 67-68
(2d Dist.).
       {¶34} Here, it is undisputed that Lazazzera did not raise the disproportional
sentencing issue with the trial court. Thus, the issue is waived. That said, it is within
our discretion to review the argument under a plain error analysis. State v. Bradley,
7th Dist. No. 11CO26, 2012-Ohio-5880, ¶ 47, citing Crim.R. 52 and State v. Noling,
98 Ohio St.3d 44, 2002–Ohio–7044, at ¶ 62. Notice of plain error under Crim.R.
52(B) is to be taken with the utmost caution, under exceptional circumstances, and
only to prevent a manifest miscarriage of justice. State v. Long, 53 Ohio St.2d 91,
372 N.E.2d 804 (1978), paragraph three of the syllabus. In the interests of justice,
we will review the disproportional sentencing argument and apply a plain error
standard of review.
                                                                                   -10-

      {¶35} The majority of case law addressing arguments on disproportionate
sentencing concerns felony sentencing.      While felony sentencing is governed by
different statutes than misdemeanor sentencing, the structure of the felony
sentencing analysis to determine whether the sentence is disproportionate for
similarly situated defendants can be applied to the misdemeanor setting. For felony
sentencing, courts have explained that “[c]onsistent sentencing occurs when a trial
court properly considers the statutory sentencing factors and guidelines found in R.C.
2929.11 and 2929.12 in every case.” State v. Hyde, 6th Dist. WD-11-008, 2012-
Ohio-3616, ¶ 14. These statutes, respectively, govern the overriding purposes of
felony sentencing and the factors to be considered when determining the appropriate
sentence. While these statutes do not apply to misdemeanor sentencing, there are
equivalent statutes that are applicable.    They are R.C. 2929.21, which lists the
overriding purposes of misdemeanor sentencing, and R.C. 2929.22, which lists
factors to be considered when determining the appropriate misdemeanor sentence.
State v. Brooks, 7th Dist. No. 05MA31, 2006-Ohio-4610, ¶ 17-19.            A thorough
reading of those statutes demonstrates that there are many considerations for
determining the appropriate misdemeanor sentence, such as recidivism, the nature
and circumstances of the offense, victim’s age, the need to protect the public and
rehabilitate the offender.   Therefore, in order for a court to find merit with an
offender’s disproportionality argument, we can only consider offenders that are
similarly situated to the offender making the argument. Consequently, merely
knowing that other offenders were sentenced for the same offense and received a
different sentence than the offender asserting that his sentence is disproportionate, is
not sufficient to demonstrate that his disproportionate sentencing argument has merit;
“appellant cannot support an assignment of error of disproportionate sentencing
solely based upon references to sentences imposed in other cases where
defendants were sentenced for the same offense.” Hyde, 2012-Ohio-3616 at ¶ 14.
      {¶36} Here, Lazazzera provides this court with 20 sentencing judgment
entries from mostly OVI cases, although there are a couple physical control while
under the influence cases. These judgment entries only provide the offense that
                                                                                    -11-

these offenders were convicted of and the sentence that that offender received.
These judgments do not contain criminal history, if the offender was charged with a
different offense but entered a plea, or any other pertinent information to determine
the basis for the sentence imposed. Thus, without more substantiated evidence
concerning the facts of these cases, we are justified in holding that there is no merit
with the argument presented.
       {¶37} That said, in the appellate brief, Lazazzera attempts to provide this
court with some additional information about these cases. However, this additional
information solely comes from statements in the brief; the additional information is not
supported by any documentation. For that reason alone, we are not required to
consider the additional information.
       {¶38} However, even if we were to consider the information, Lazazzera still
fails to demonstrate that his sentence was disproportionate to similarly situated
offenders. Thirteen of the cited cases show a defendant pleading to a first offense
OVI or first offense physical control and receiving the minimum sentence. In these
cases, there are no references to any priors. In the case sub judice, the trial court, in
sentencing, acknowledged that the state had amended the OVI charge to a first
offense. Tr. 3. However, the trial court had Lazazzera’s driving record before it when
it sentenced him. Tr. 3. The trial court noted that this was Lazazzera’s third time in
three years to driving while drunk; it noted that he had an OVI conviction in 2010 and
a physical control conviction in 2011. Tr. 5-6, 7-8. The trial court could consider this
information when determining the appropriate sentence for Lazazzera. R.C. 2929.21;
R.C. 2929.22. Therefore, in these 13 cases where there is no mention of priors and
merely an indication that the offender was pleading to a first offense, we cannot find
that those offenders are similarly situated to Lazazzera.
       {¶39} There are only five cases cited where Lazazzera references priors. The
first one is the second OVI offense and the offender received a 10 day sentence.
The second case is an OVI with a refusal to take a breath test and one prior OVI.
The defendant in that case received a 60 day sentence. The third case is a third
offense OVI; only one of the two priors occurred within the last six years. That
                                                                                   -12-

defendant received a 10 day sentence. The fourth case is a fourth offense OVI. Two
priors occurred in 2010 and the other prior occurred within the last 6 years. That
defendant received a 14 day sentence. The last case was a third offense OVI. That
defendant has two priors although none of the priors occurred within the last six
years and he received a 30 day jail sentence.
         {¶40} When considering these cases with the priors, the two that are the most
analogous to the situation at hand are the third and fifth cases; both of these
offenders, like Lazazzera, had two priors.        Those two defendants respectively
received a 10 day and a 30 day sentence. Here, Lazazzera received a 30 day
sentence. Therefore, given the information that he has provided to us, we cannot find
that his sentence is disproportionate to similarly situated offenders.      In fact, his
sentence is the same sentence as the offender in the fifth case received.
         {¶41} Therefore, for all the above reasons, this assignment of error lacks
merit.
                                      Conclusion
         {¶42} For the foregoing reasons, all assignments of error lack merit. The
judgment of the trial court is hereby affirmed.

Donofrio, J., concurs.
Waite, J., concurs.